
	

114 HR 2956 IH: Preventing Illegal Immigrants From Abusing Tax Welfare Act of 2015
U.S. House of Representatives
2015-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2956
		IN THE HOUSE OF REPRESENTATIVES
		
			July 7, 2015
			Mr. Grothman introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to limit the earned income tax credit to citizens and
			 lawful permanent residents and to require a valid social security number
			 to claim the refundable portion of the child tax credit.
	
	
 1.Short titleThis Act may be cited as the Preventing Illegal Immigrants From Abusing Tax Welfare Act of 2015. 2.Earned income tax credit limited to citizens and lawful permanent residents (a)In generalSection 32(c)(1)(D) of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (G)Limited to citizens and lawful permanent residentsThe term eligible individual shall not include any individual who is not a citizen or lawful permanent resident of the United States..
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			3.Social security number required to claim the refundable portion of the child tax credit
 (a)In generalSection 24(d) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
					(5)Identification requirement with respect to taxpayer
 (A)In generalParagraph (1) shall not apply to any taxpayer for any taxable year unless the return of tax for such taxable year includes the taxpayer’s social security number and the social security number of any qualifying child with respect to whom a credit is allowed under this section (determined without regard to this subsection).
 (B)Joint returnsIn the case of a joint return, the requirement of subparagraph (A) shall be treated as met with respect to the taxpayer if the social security number of either spouse is included on such return.
 (C)Omission treated as mathematical or clerical errorAny failure to meet the requirement of subparagraph (A) shall be treated as a mathematical or clerical error and assessed according to section 6213(b)(1)..
 (b)Conforming amendmentSection 24(e) of such Code is amended by inserting with respect to qualifying children after Identification requirement in the heading thereof. (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			
